¶21 (concurring in the dissent) —Although I agree with the thorough dissent-in-part by Justice Stephens, I write separately to underscore the untenable position that the majority creates for trial counsel and the court on retrial.
Madsen, C.J.
¶22 The State charged Mario Humphries with third degree assault and unlawful possession of a firearm based on three prior convictions for first degree robbery, second degree robbery, and attempted robbery. In order to prove the crime of unlawful possession of a firearm, the State was entitled to establish these convictions (necessary to prove unlawful possession of a firearm) by placing copies of the judgment and sentences into evidence for the jury to consider. Rather than allowing this damaging evidence of prior robbery convictions, defense counsel stipulated that Humphries had a prior serious felony, without disclosing the nature or the number of the convictions.
¶23 In my view, if counsel in this case had failed to offer such a stipulation and instead required the State to submit *722the actual judgment and sentence documents, his failure to stipulate would have fallen below the standard of proficient counsel, that failure to stipulate could not be excused as “tactical,” and the failure would be prejudicial.
¶24 The majority’s new rule encourages disputes between clients and counsel in a decision that is so clearly about strategy and sets up unnecessary claims of ineffective assistance of counsel. It is also frustrating because a retrial will result in either the State presenting damaging evidence of prior robberies or the defendant stipulating, as was done here. A stipulation is clearly less prejudicial than the proof of prior robberies. The majority’s decision imposes an unnecessary do-over in a case where any effective counsel would offer the stipulation counsel offered here, without which the defendant’s chances of success would be greatly diminished.
¶25 I decline to join an opinion that confuses the role of counsel in making the sort of strategy calls at issue here or in setting defense counsel up for claims of ineffective assistance of counsel. The court should affirm.